Order filed July 3, 2013




                                    In The

                              Court of Appeals
                                   For The

                           First District of Texas
                                  ___________

                              NO. 01-13-00185-CR
                                 ____________

                           HILARIO SOLIZ, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee


                  On Appeal from the 338th District Court
                          Harris County, Texas
                      Trial Court Cause No. 1339083

                                   ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State’s exhibit 1- CD
(911 call) and State’s exhibit 61 -DVD.

      The clerk of the 338th District Court is directed to deliver to the Clerk of this
court the original of State’s exhibit 1- CD (911 call) and State’s exhibit 61 -DVD,
on or before July 15, 2013. The Clerk of this court is directed to receive, maintain,
and keep safe this original exhibit; to deliver it to the justices of this court for their
inspection; and, upon completion of inspection, to return the original of State’s
exhibit 1- CD (911 call) and State’s exhibit 61 -DVD, to the clerk of the 338th
District Court.



                                                PER CURIAM